Weiss, J. (dissenting).
We respectfully dissent. Education Law § 6511 (2) (c) authorizes the suspension of a professional’s license "until the licensee successfully completes a course of therapy or treatment prescribed by the regents”. The imposition of this penalty is not statutorily limited to instances in which the licensee has practiced his profession while his ability was impaired or where he was otherwise found physically or mentally impaired (see, Matter of Hening v Ambach, 132 AD2d 783-784). Considering the nature of petitioner’s conduct underlying the assault conviction, it is our view that it was rational to require petitioner to undergo further psychiatric evaluation and, if necessary, appropriate treatment. As the majority notes, the specific allegations of sexual misconduct were not proven, but petitioner was found to have "demonstrated poor judgment and * * * engaged in unwise and inappropriate behavior” with two minors. Respondent was not required to review petitioner’s assault conviction in a vacuum, and giving due regard to the sensitive nature of petitioner’s profession and the duty placed on the Commissioner of Health to protect the public, it is our view that the penalty imposed was warranted by the record and not disproportionate to the offense. The determination should be confirmed in its entirety and the petition dismissed.
Mahoney, P. J., and Harvey, J., concur with Casey, J.; Weiss, and Mikoll, JJ., dissent and vote to confirm in an opinion by Weiss, J.
Determination modified, with costs to petitioner, by annulling so much thereof as imposed a penalty on petitioner; matter remitted to respondent for further proceedings not inconsistent herewith, and, as so modified, confirmed.